23 SEPTEMBER 2009

WABCO HOLDINGS INC.

(as Guarantor)

PARIS TITRISATION

(as Management Company)

SOCIÉTÉ GÉNÉRALE

(as Custodian)

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

(as a Purchaser)

 

 

GUARANTEE AND SUBORDINATION

AGREEMENT

 

 

LOGO [g24282g84t67.jpg]

Freshfields Bruckhaus Deringer LLP



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

   PAGE 1.    DEFINITIONS    2 2.    GUARANTEE    3 3.    REPRESENTATIONS AND
WARRANTIES    7 4.    UNDERTAKINGS    7 5.    PAYMENTS    8 6.    NOTICES    8
7.    COSTS AND EXPENSES    9 8.    ASSIGNMENTS AND SUCCESSORS    9 9.   
PARTIAL INVALIDITY    10 10.    GOVERNING LAW    10 11.    JURISDICTION    10

Schedule 1 REPRESENTATIONS AND WARRANTIES

   12

Schedule 2 AFFIRMATIVE COVENANTS

   16

Schedule 3 NEGATIVE COVENANTS

   20

Schedule 4 DEFINITIONS OF THE TERMS USED IN SCHEDULES 1 AND 2

   21



--------------------------------------------------------------------------------

THIS GUARANTEE AND SUBORDINATION AGREEMENT dated 23 September 2009

BETWEEN:

 

(1) WABCO HOLDINGS INC., a corporation incorporated under the laws of the State
of Delaware with its principal executive office in the United States of America
at One Centennial Avenue, Piscataway, New Jersey 08855, United States of America
(the Guarantor);

 

(2) SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V., a public limited liability company
(naamloze vennootschap) incorporated under the laws of The Netherlands and
having its corporate seat (statutaire zetel) in Amsterdam and its registered
office at Gustav Mahlerlaan 10, 1082 PP Amsterdam, The Netherlands and
registered with the trade register (handelsregister) of the chamber of commerce
(kamer van koophandel) of Amsterdam under number 33002587, acting through its
office in Amsterdam (the Purchaser);

 

(3) PARIS TITRISATION, a société anonyme incorporated under the laws of France,
licensed by the Autorité des marchés financiers as a société de gestion, whose
registered office is located at 17, Cours Valmy, 92972 Paris La Défense
(France), registered with the Trade and Companies Register of Nanterre (Registre
du Commerce et des Sociétés de Nanterre) (France) under number 379 014 095,
represented for the purposes hereof by a duly authorised representative whose
name appears on the signature page, acting for itself and for the account of the
fonds commun de titrisation named FCT – Val Duchesse Titrisation (the Management
Company acting for the account of the FCT); and

 

(4) SOCIÉTÉ GÉNÉRALE, a société anonyme incorporated under the laws of France,
licensed as a credit institution in France by the Comité des Établissements de
Crédit et des Entreprises d’Investissement, whose registered office is at 29,
boulevard Haussmann, 75009 Paris (France), registered with the Trade and
Companies Register of Paris (Registre du Commerce et des Sociétés de Paris)
(France) under number 552 120 222, represented for the purposes hereof by a duly
authorised representative whose name appears on the signature page (the
Custodian).

IT IS AGREED AS FOLLOWS:

WHEREAS:

(A) Wabco Holdings Inc. is the Parent of the Insurance Servicer, each Seller,
each Servicer, the Depositor and the Seller’s Agent.

(B) The Sellers wish to sell, the FCT wishes to purchase from the French Seller,
and the Purchaser wishes to purchase from the German Seller and the Italian
Seller, certain receivables, as more particularly described in the Receivables
Purchase and Servicing Agreements, originated from the sale of automotive
products by the Sellers to certain Debtors pursuant to the Contracts, together
with the benefit of all related

 

1



--------------------------------------------------------------------------------

ancillary security and other rights attached thereto, if any, on the terms and
subject to the conditions of the Receivables Purchase and Servicing Agreements.

(C) The FCT and the Purchaser have agreed to delegate to the relevant Seller the
task and duties of managing, servicing and collecting, for the account of the
FCT or the Purchaser, as the case may be, all amounts due and payable under the
receivables sold by the Sellers to the FCT or the Purchaser, as the case may be,
pursuant to the Receivables Purchase and Servicing Agreements.

(D) The Insurance Servicer has agreed to act for the Purchaser and the FCT in
the performance of certain services in relation to the Insurance Policy upon the
terms and subject to the conditions contained in the Insurance Servicing
Agreement and the Depositor has agreed to make deposits and to make certain
other payments to the Purchaser in connection with the Receivables Purchase and
Servicing Agreements pursuant to the Subordinated and Additional Deposits and
Payments Agreement.

(E) In order to secure the payment obligations of each of the Insurance
Servicer, the Seller’s Agent, the Depositor, the Sellers and the Servicers under
the relevant Transaction Documents, and the due and punctual observance and
performance of all non-payment obligations, conditions and covenants on the part
of each of the Insurance Servicer, the Seller’s Agent, the Depositor, the
Sellers and the Servicers under the relevant Transaction Documents, the
Guarantor, on the terms and conditions set out hereinafter, agrees to deliver a
first demand guarantee and an undertaking (within the meaning of a porte-fort)
to the Purchaser or the FCT, as applicable.

IT IS HEREBY AGREED AS FOLLOWS:

1. DEFINITIONS

1.1 Unless otherwise defined in this Agreement or the context requires
otherwise, words and expressions used:

 

(a) in this Agreement have the meanings and constructions ascribed to them in
the Master Definitions Agreement entered into between, inter alia, the Sellers,
the Purchaser and the FCT on or about the date hereof (the Master Definitions
Agreement); and

 

(b) in Schedule 1 and Schedule 2 of this Agreement have the meanings and
constructions ascribed to them in Schedule 4 (Definitions of the Terms used in
Schedules 1 and 2).

1.2 In addition and unless otherwise defined in this Agreement or the context
requires otherwise, the following terms have the meaning described hereunder.

Beneficiary means each of the FCT and the Purchaser.

Guarantee Event means any event or circumstance specified as such in the Master
Definitions Agreement.

 

2



--------------------------------------------------------------------------------

Guarantor Covenants means the covenants of the Guarantor set out in Schedule 2
(Affirmative Covenants) and Schedule 3 (Negative Covenants) of this Agreement.

Guarantor Warranties means the representations and warranties given by the
Guarantor and set out in Schedule 1 (Representations and Warranties) of this
Agreement.

Subsidiary means, with respect to any person (herein referred to as the parent),
any person (herein referred to as a subsidiary) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the parent, or by one or more direct or indirect
subsidiaries of the parent, or by the parent and one or more direct or indirect
subsidiaries of the parent.

2. GUARANTEE

2.1 The Guarantor irrevocably and unconditionally guarantees as a primary and
independent obligation (as a garantie à première demande and not a
cautionnement) to:

 

(a) the Purchaser, the due and punctual observance and performance of all
payment obligations on the part of each of the Seller’s Agent, the German
Seller, the German Servicer, the Italian Seller and the Italian Servicer
contained in the German Receivables Purchase and Servicing Agreement and the
Italian Receivables Purchase and Servicing Agreement and agrees to pay from time
to time on first demand any and every sum or sums of money which any of the
Seller’s Agent, the German Seller, the German Servicer, the Italian Seller or
the Italian Servicer is at any time liable to pay to the Purchaser under or
pursuant to the German Receivables Purchase and Servicing Agreement or the
Italian Receivables Purchase and Servicing Agreement and which has become due
and payable but has not been paid at the time such demand is made;

 

(b) the Purchaser, the due and punctual observance and performance of all
payment obligations on the part of each of the Seller’s Agent, the Depositor,
the French Seller, the French Servicer, the German Seller, the German Servicer,
the Italian Seller and the Italian Servicer contained in the Subordinated and
Additional Deposits and Payments Agreement and agrees to pay from time to time
on first demand any and every sum or sums of money which any of the Seller’s
Agent, the Depositor, the French Seller, the French Servicer, the German Seller,
the German Servicer, the Italian Seller or the Italian Servicer is at any time
liable to pay to the Purchaser under or pursuant to the Subordinated and
Additional Deposits and Payments Agreement and which has become due and payable
but has not been paid at the time such demand is made;

 

(c) the FCT, the due and punctual observance and performance of all payment
obligations on the part of each of the Seller’s Agent, the French Seller and the

 

3



--------------------------------------------------------------------------------

     French Servicer contained in the French Receivables Purchase and Servicing
Agreement and agrees to pay from time to time on first demand any and every sum
or sums of money which any of the Seller’s Agent, the French Seller or the
French Servicer is at any time liable to pay to the Purchaser under or pursuant
to the French Receivables Purchase and Servicing Agreement and which has become
due and payable but has not been paid at the time such demand is made.

2.2 The Guarantor undertakes (within the meaning of a porte-fort):

 

(a) to the Purchaser, the due and punctual observance and performance of all
non-payment obligations, conditions and covenants on the part of each of the
Seller’s Agent, the German Seller, the German Servicer, the Depositor, the
Italian Seller and the Italian Servicer contained in the German Receivables
Purchase and Servicing Agreement and the Italian Receivables Purchase and
Servicing Agreement;

 

(b) to the FCT, the due and punctual observance and performance of all
non-payment obligations, conditions and covenants on the part of each of the
Seller’s Agent, the French Seller and the French Servicer contained in the
French Receivables Purchase and Servicing Agreement; and

 

(c) to the Purchaser and the FCT, the due and punctual observance and
performance of all non-payment obligations, conditions and covenants on the part
of the Insurance Servicer contained in the Insurance Servicing Agreement.

2.3 The Guarantor irrevocably and unconditionally agrees as a primary and
independent obligation to indemnify each Beneficiary from time to time on demand
from and against any reasonably substantiated and quantified loss incurred by
the relevant Beneficiary as a result of any of the obligations of the Seller’s
Agent, any Seller or Servicer under or pursuant to any of the Receivables
Purchase and Servicing Agreements being or becoming void, voidable,
unenforceable or ineffective as against the Seller’s Agent, the relevant Seller
or Servicer for any reason whatsoever, save for any reason which is a
consequence of the relevant Beneficiary being negligent or acting fraudulently,
whether or not known to the relevant Beneficiary or any other person, the amount
of such loss being the amount which the relevant Beneficiary can reasonably
demonstrate it would otherwise have been entitled to recover from the Seller’s
Agent, the Sellers or Servicers.

2.4 The Guarantor irrevocably and unconditionally agrees as a primary and
independent obligation to indemnify each Beneficiary from time to time on demand
from and against any reasonably substantiated and quantified loss incurred by
the relevant Beneficiary as a result of any of the obligations of the Insurance
Servicer under or pursuant to the Insurance Servicing Agreement being or
becoming void, voidable, unenforceable or ineffective as against the Insurance
Servicer for any reason whatsoever, save for any reason which is a consequence
of the relevant Beneficiary being negligent or acting fraudulently, whether or
not known to the relevant Beneficiary or any other person.

 

4



--------------------------------------------------------------------------------

2.5 The Guarantor irrevocably and unconditionally agrees as a primary and
independent obligation to indemnify the Purchaser from time to time on demand
from and against any reasonably substantiated and quantified loss incurred by
the Purchaser as a result of any of the obligations of any of the Seller’s
Agent, the Depositor, the French Seller, the French Servicer, the German Seller,
the German Servicer, the Italian Seller or the Italian Servicer under or
pursuant to the Subordinated and Additional Deposits and Payments Agreement
being or becoming void, voidable, unenforceable or ineffective as against any of
the Seller’s Agent, the Depositor, the French Seller, the French Servicer, the
German Seller, the German Servicer, the Italian Seller or the Italian Servicer
for any reason whatsoever, save for any reason which is a consequence of the
Purchaser being negligent or acting fraudulently, whether or not known to the
Purchaser or any other person.

2.6 The obligations of the Guarantor herein contained shall constitute and be
continuing obligations notwithstanding any settlement of account or other matter
or thing whatsoever and shall not be considered satisfied by any intermediate
payment or intermediate satisfaction of all or any of the obligations of the
Depositor, the Seller’s Agent, the Sellers or Servicers under any of the
Receivables Purchase and Servicing Agreements or the Subordinated and Additional
Deposits and Payments Agreement, or the Insurance Servicer under the Insurance
Servicing Agreement, and shall continue in full force and effect until final
payment in full of all amounts owing by the Depositor, the Seller’s Agent, the
Sellers or Servicers under any of the Receivables Purchase and Servicing
Agreements or the Subordinated and Additional Deposits and Payments Agreement
and the Insurance Servicer under the Insurance Servicing Agreement and total
satisfaction of all the actual and contingent obligations of the Depositor, the
Seller’s Agent, the Sellers or Servicers under any of the Receivables Purchase
and Servicing Agreements or the Subordinated and Additional Deposits and
Payments Agreement and the Insurance Servicer under the Insurance Servicing
Agreement.

2.7 The obligations of the Guarantor herein contained shall not be discharged,
impaired or otherwise affected by:

 

(a) the bankruptcy, winding-up, dissolution, administration or re-organisation
of the Seller’s Agent, the Depositor, any Seller or Servicer, the Insurance
Servicer or any other person or any change in its status, function, control or
ownership;

 

(b) any of the obligations of the Seller’s Agent, the Depositor, any Seller or
Servicer, the Insurance Servicer or any other person hereunder being or becoming
illegal, invalid, unenforceable or ineffective in any respect;

 

(c) time or other indulgence being granted or agreed to be granted to the
Seller’s Agent, the Depositor, any Seller or Servicer, the Insurance Servicer or
any other person in respect of its obligations under the Receivables Purchase
and Servicing Agreement to which the Seller’s Agent or such Seller or Servicer
is a party, the Insurance Servicing Agreement, the Subordinated and Additional
Deposits and Payments Agreement or any other agreement;

 

5



--------------------------------------------------------------------------------

(d) any amendment to, or any variation, waiver or release of, any obligations of
the Seller’s Agent, the Depositor, any Seller or Servicer, the Insurance
Servicer or any other person under any Receivables Purchase and Servicing
Agreement, the Insurance Servicing Agreement, the Subordinated and Additional
Deposits and Payments Agreement or any other agreement;

 

(e) any failure to take, or fully to take, any security contemplated hereby or
otherwise agreed to be taken in respect of the obligations of the Seller’s
Agent, the Depositor, any Seller or Servicer under any Receivables Purchase and
Servicing Agreement or the Subordinated and Additional Deposits and Payments
Agreement or the Insurance Servicer under the Insurance Servicing Agreement;

 

(f) any other act, event or omission which, but for this Clause 2.4, might
operate to discharge, impair or otherwise affect any of the obligations of the
Guarantor herein contained or any other rights, power or remedies conferred upon
either Beneficiary by this Agreement.

2.8 The Guarantor agrees that, so long as any amounts are or may be owed by the
Seller’s Agent, the Depositor, any Seller or Servicer or the Insurance Servicer
under any Receivables Purchase and Servicing Agreement, the Insurance Servicing
Agreement or the Subordinated and Additional Deposits and Payments Agreement, or
any of the Seller’s Agent, the Depositor, any Seller or Servicer or the
Insurance Servicer is under any actual or contingent obligations hereunder or
under any of the Receivables Purchase and Servicing Agreements, the Insurance
Servicing Agreement or the Subordinated and Additional Deposits and Payments
Agreement, the Guarantor shall not exercise any rights which the Guarantor may
at any time have, by reason of the performance by it of its obligations
hereunder:

 

(a) to be indemnified by any of the Seller’s Agent, the Depositor, any Seller or
Servicer or the Insurance Servicer; or

 

(b) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of either Beneficiary hereunder.

2.9 Any settlement or discharge given by either a Beneficiary to the Guarantor
in respect of the Guarantor’s obligations under this Guarantee or any other
agreement reached between either Beneficiary and the Guarantor in relation to it
shall be, and be deemed always to have been, void if any act on the faith of
which the relevant Beneficiary gave the Guarantor that settlement or discharge
or entered into that agreement is subsequently avoided by or in pursuance of any
provision of law.

2.10 Neither Beneficiary shall be obliged before exercising any of the rights,
powers or remedies conferred upon it in respect of the Guarantor by this
Guarantee or by law:

 

(a) to make any demand of any of the Seller’s Agent, the Depositor, any Seller
or Servicer or the Insurance Servicer;

 

6



--------------------------------------------------------------------------------

(b) to take any action or obtain judgment in any court against any of the
Seller’s Agent, the Depositor, any Seller or Servicer or the Insurance Servicer;

 

(c) to make or file any claim or proof in a bankruptcy of the Seller’s Agent,
the Depositor, any Seller or Servicer or the Insurance Servicer; or

 

(d) to enforce or seek to enforce any security taken in respect of any of the
obligations of the Seller’s Agent, the Depositor, any Seller or Servicer under
any Receivables Purchase and Servicing Agreement or the Subordinated and
Additional Deposits and Payments Agreement, or the Insurance Servicer under the
Insurance Servicing Agreement.

2.11 For the avoidance of doubt, none of the Seller’s Agent, the Depositor, any
Seller or Servicer or the Insurance Servicer shall have any liability for any
obligation of a Debtor under any Purchased Receivables and nothing herein shall
constitute a guarantee, or similar obligation, by any of the Seller’s Agent, the
Depositor, any Seller or Servicer or the Insurance Servicer of any Purchased
Receivables or any Debtor.

3. REPRESENTATIONS AND WARRANTIES

3.1 The Guarantor represents and warrants to each Beneficiary, as at the date of
this Agreement on the terms of the Guarantor Warranties.

3.2 The Guarantor Warranties shall remain in force until the Agreement Expiry
Date but without prejudice to any right or remedy of either Beneficiary arising
from any breach of the Guarantor Warranties prior to such date.

4. UNDERTAKINGS

4.1 The Guarantor covenants as at the date of this Agreement to each
Beneficiary, on the terms of the Guarantor Covenants.

4.2 In addition to the Guarantor Covenants:

 

(a) the Guarantor shall procure that all amounts owed to the Guarantor by any of
the Seller’s Agent, the Depositor, any Seller or Servicer or the Insurance
Servicer are subordinated in right of payment to any amount owed by the Seller’s
Agent, the Depositor, the relevant Seller or Servicer or the Insurance Servicer,
as the case may be, to the FCT or the Purchaser, as the case may be; and

 

(b) the Guarantor shall not, and shall procure that none of its subsidiaries
shall, demand, claim, or receive any payment (whether in cash, in kind by way of
set-off or otherwise) in respect of any Purchased Receivables from any of the
Seller’s Agent, the Depositor, any Seller or Servicer, the Insurance Servicer or
any Debtor, or any of their estates, in competition with the FCT or the
Purchaser, as the case may be.

 

7



--------------------------------------------------------------------------------

4.3 The Guarantor Covenants and the other covenants contained in this Clause 4
other shall remain in force until the Agreement Expiry Date but without
prejudice to any right or remedy of either Beneficiary arising from the breach
of any such covenants prior to such date.

5. PAYMENTS

The provisions of any of the Receivables Purchase and Servicing Agreements, the
Insurance Servicing Agreement and the Subordinated and Additional Deposits and
Payments Agreement relating to the payments to be made under those agreements
and relating to currency indemnities in the event of payments made in a currency
other than the contractual currency shall apply mutatis mutandis to payments to
be made under this Guarantee.

6. NOTICES

Any notice to be given by one party to any other party under, or in connection
with, this Guarantee shall be in its correct form as described in this
Guarantee, or in writing, as the case may be, and signed by or on behalf of the
party giving it. Any such notice shall be served by sending it by fax to the fax
number(s) set out below, or delivering it by hand, or sending it by pre-paid
recorded delivery or registered post, to the address set out below, or, until
notified to the contrary by the recipient, by electronic mail to the email
addresses set out below, and in each case marked for the attention of the
relevant party. Any notice so served by hand, electronic mail, fax or post shall
be deemed to have been duly given:

 

(a) in the case of delivery by hand, when delivered;

 

(b) in the case of fax, at the time of transmission, provided that the
transmission report generated by the fax machine of the sender indicates that
all pages of the fax were sent;

 

(c) in the case of pre-paid recorded delivery or registered post, at 10.00 a.m.
on the fifth Business Day following the date of posting; and

 

(d) in the case of electronic mail, when actually received in readable form, as
shown by notice of receipt,

provided that in each case where delivery by hand or fax occurs after 6.00 p.m.
on a Business Day or on a day which is not a Business Day, service shall be
deemed to occur at 9.00 a.m. on the next following Business Day.

The addresses, email addresses and fax numbers of the parties are as set out
below:

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

Amstelplein 1

1096-HA Amsterdam,

The Netherlands

 

8



--------------------------------------------------------------------------------

Fax: +31 20 463 53 58

Attention: Niek Volkers

Email: niek.volkers@sgcib.com

PARIS TITRISATION

17, Cours Valmy

92972 Paris La Défense Cedex

France

Fax: +33(0)1 46 92 45 96

Attention: Bâssine Wane / Amélie Aleonard

Email: bassine.wane@sgcib.com / amelie.aleonard@sgcib.com

SOCIÉTÉ GÉNÉRALE

17, Cours Valmy

92972 Paris La Défense Cedex

France

Telephone: 33(0)1 42 13 94 07 / 33(0)1 42 13 47 02

Facsimile: 33(0)1 46 92 45 96

Attention: Cannelle Barrier / Mathilde Picard

E-mail : cannelle.barrier@sgcib.com / mathilde.picard@sgcib.com

WABCO HOLDINGS INC.

One Centennial Avenue

Piscataway

New Jersey 08855

United States of America

Facsimile: +32 2 663 98 99

Attention: Malcolm Gilbert/Jef Van Osta

E-mail: Malcolm.Gilbert@wabco-auto.com / jef.vanosta@wabco-auto.com

7. COSTS AND EXPENSES

All of each Beneficiary’s duly documented costs and expenses (including legal
fees, stamp duties and any value added tax) incurred in good faith in connection
with the execution or enforcement of this Guarantee or otherwise in relation to
it, shall be reimbursed by the Guarantor on demand on a full indemnity basis
together with interest from the date such costs and expenses were incurred to
the date of payment at such rates as the relevant Beneficiary may reasonably
determine.

8. ASSIGNMENTS AND SUCCESSORS

Each Beneficiary may at any time assign all or any of its rights and benefits
under this Guarantee, subject to the Guarantor’s written consent not to be
unreasonably withheld or delayed, and this Guarantee shall remain in effect
despite any amalgamation or merger (however effected) relating to any
Beneficiary. References to such Beneficiary shall be deemed to include any
assignee or successor in title of such Beneficiary and any person who, under the
laws of its jurisdiction of incorporation or domicile, has assumed the rights
and obligations of such Beneficiary under this Guarantee or to which under such
laws the same have been transferred.

 

9



--------------------------------------------------------------------------------

9. PARTIAL INVALIDITY

Without prejudice to any other remedy of the parties hereto under the
Transaction Documents, if at any time, any provision of this Guarantee is or
becomes illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Guarantee nor of such provisions under the law of any other
jurisdiction shall in any way be affected or impaired thereby. In this event,
but without prejudice to any other rights and remedies of the parties hereto
under the Transaction Documents, the parties hereto shall in good faith
endeavour to seek a mutually agreeable alternative to such provision deemed to
be illegal, invalid or unenforceable.

10. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
Belgium.

11. JURISDICTION

Any dispute in connection with this Agreement shall be subject to the
jurisdiction of the courts of Belgium, without prejudice however to the rights
of either Beneficiary to initiate litigation before any other court of competent
jurisdiction.

 

10



--------------------------------------------------------------------------------

Made in four originals the day and year first before written.

 

WABCO HOLDINGS INC.

   )    LOGO [g24282g15g35.jpg]    )   

Name:

   )   

Title:

   )   

SOCIÉTÉ GÉNÉRALE BANK

   )    LOGO [g24282g04m35.jpg]

NEDERLAND N.V.

   )   

Name:

   )   

Title:

   )               

PARIS TITRISATION

   )    LOGO [g24282g89n10.jpg]    )   

Name:

   )   

Title:

   )               

SOCIÉTE GÉNÉRALE

   )    LOGO [g24282g72m17.jpg]    )   

Name:

   )   

Title:

   )                                 

 

11



--------------------------------------------------------------------------------

SCHEDULE 1

REPRESENTATIONS AND WARRANTIES

 

(a) Organisation and qualification

The Guarantor is duly organised, validly existing and in good standing under the
laws of its jurisdiction, has full and adequate corporate power to carry on its
business as now conducted and is duly licensed or qualified and, to the extent
relevant, in good standing in each jurisdiction in which the nature of the
business transacted by it or the nature of the property owned or leased by it
makes such licensing or qualification necessary, except where such failure to be
so licensed or qualified and in good standing does not constitute and would not
result in a Material Adverse Effect.

 

(b) Corporate authority and validity of obligations

The Guarantor has the corporate, company or partnership power and authority to
enter into this Agreement. The execution, delivery, and performance of this
Agreement have been duly authorized by all necessary corporate, company or
partnership action of the Guarantor, and this Agreement constitutes valid and
binding obligations of the Guarantor, enforceable in accordance with its terms,
subject to bankruptcy, insolvency and similar laws affecting the enforcement of
creditors’ rights generally. This Agreement (i) will not contravene any charter
or by-law provision of the Guarantor, (ii) will not contravene any provision of
law or any regulation or order of any Governmental Authority or any judgement,
or any material covenant, indenture, or agreement of or affecting the Guarantor
or a substantial portion of the Properties of the Guarantor where such
contravention referred to in this paragraph (ii) would reasonably be expected to
result in a Material Adverse Effect or to affect materially and adversely the
rights or interests of any Beneficiary, or (iii) result in the creation of any
Lien upon any material Property or asset of the Guarantor.

 

(c) Financial reports

(i) The audited consolidated financial statements of the Guarantor for the
financial year ended 31 December 2008 (the Original Financial Statements) were
prepared in accordance with GAAP consistently applied. (ii) The Original
Financial Statements fairly represent the Guarantor’s financial condition and
operations (consolidated) during the relevant financial year. (iii) There has
been no Material Adverse Effect in the business or financial condition of the
Guarantor (or the business or consolidated financial condition of its
subsidiaries), since the date of its latest (i) Form 10- Q or (ii) Form 10-K,
whichever is the most recent.

 

12



--------------------------------------------------------------------------------

(d) Approvals

No authorisation, consent, license, exemption, filing or registration with any
court or governmental department, agency or instrumentality, or any other
Person, is necessary to the consummation of the transactions in the
Securitisation Agreements or the valid execution, delivery or performance by the
Guarantor of this Agreement except for those obtained on or before the date of
this Agreement or those the failure of which would not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect.

 

(e) Disclosure

None of the other reports, financial statements, certificates or other
information furnished in writing by or on behalf of the Guarantor to any
Beneficiary in connection with the negotiation of this Agreement or delivered
hereunder, as of the date furnished and taken together with all other
information so furnished or included in reports filed by the Guarantor with the
SEC on or prior to such date, contained or will contain any material
misstatement of fact or omitted or will omit to state any material fact
necessary to make the statements herein, in the light of the circumstances under
which they were made, not materially misleading. All projections and other
forward looking information contained in the reports, financial statements,
certificates or other information furnished by or on behalf of the Guarantor to
any Beneficiary in connection with the negotiation of this Agreement (as
modified or supplemented from time to time by other information so furnished)
have been prepared by the Guarantor in good faith based upon assumptions that
were reasonable at the time made and at the time such projections and other
information were furnished.

 

(f) No Material Adverse Effect

Since December 31, 2008, there has not occurred or become known any Material
Adverse Effect.

 

(g) Litigation

There is no litigation or governmental proceeding pending, or to the knowledge
of the Guarantor or any Material Subsidiary threatened, against the Guarantor or
any Material Subsidiary (i) which if adversely determined could impair the
validity or enforceability of this Agreement or any other WABCO Transaction
Document in a manner that could result in an Early Amortisation Event, or
materially impair the ability of the Guarantor or any Obligor to perform its
obligations under this Agreement or any other WABCO Transaction Document or
(ii) except as disclosed in the most recent Form 10- Q and or 10-K filed by the
Guarantor with the Securities and Exchange Commission prior to the date of this
Agreement.

 

(h) Tax Returns

The Guarantor has filed all tax returns and reports required to have been filed
to the best of its knowledge and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in

 

13



--------------------------------------------------------------------------------

good faith by appropriate proceedings and for which the Guarantor has set aside
on its books adequate reserves or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

(i) ERISA

The Guarantor and each Subsidiary of the Guarantor is in compliance in all
material respects with the Employee Retirement Income Security Act of 1974
(“ERISA”) to the extent applicable to it and has received no notice to the
contrary from the Pension Benefit Guaranty Corporation or any successor thereto
(“PBGC”) or any other governmental entity or agency. No condition exists or
event or transaction has occurred under or relating to any Plan which could
reasonably be expected to result in the incurrence by the Guarantor or any
Subsidiary of the Guarantor of any material liability, fine or penalty. Neither
the Guarantor nor any Subsidiary of the Guarantor has any contingent liability
for any post-retirement benefits under a Welfare Plan that would reasonably be
expected to result in a Material Adverse Effect.

 

(j) Environmental Matters

Except as set forth in the most recent Form 10-Q filed by the Guarantor with the
Securities and Exchange Commission prior to the date of this Agreement, and
except with respect to any other matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, none of
the Guarantor and the Material Subsidiaries (a) has failed to comply with any
Environmental Laws or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Laws, (b) has become subject to
any liability under any Environmental Laws, (c) has received written notice of
any claim with respect to any Environmental Laws or (d) knows of any basis for
any liability under any Environmental Laws.

 

(k) Properties

The Guarantor and each Material Subsidiary has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for defects in title or property the absence of which would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect.

The Guarantor and each Material Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by it does not infringe upon the
rights of any other person, except for any such defects in ownership or license
rights or other infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(l) Compliance with Laws

The Guarantor and each Material Subsidiary is in compliance with all laws,
regulations and orders of each Governmental Authority applicable to it or its

 

14



--------------------------------------------------------------------------------

property (a) except where the failure to be in compliance, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, and (b) except for violations of law solely with respect to the European
Commission matter regarding infringements of European Union competition rules by
certain European Subsidiaries of the Company and a number of unaffiliated
companies, as disclosed in the most recent Form 10-Q filed by the Guarantor with
the Securities and Exchange Commission prior to the date of this Agreement.

 

(m) Investment Company Status

None of the Guarantor and its Subsidiaries is an “investment company” as defined
in, or subject to regulation under, the Investment Company Act of 1940.

 

15



--------------------------------------------------------------------------------

SCHEDULE 2

AFFIRMATIVE COVENANTS

 

(a) Corporate existence

The Guarantor will preserve and maintain its corporate existence.

 

(b) Financial reports and other information

The Guarantor will maintain a standard system of accounting substantially in
accordance with GAAP and will furnish to the Beneficiaries and their respective
duly authorized representatives such information respecting the business and
financial condition of the Guarantor as they may reasonably request; and without
any request will furnish to each Beneficiary, in each case in accordance with
Clause 7 (Notices) of the Guarantee (or where expressly permitted by this
paragraph (b) below will make available by means of electronic posting to each
Beneficiary:

 

  (i) within 15 days of each date the Guarantor is required to file a report on
Form 10-K for any fiscal year with the SEC, its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Ernst & Young
LLP or other independent public accountants of recognized national standing
(without “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Guarantor and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

  (ii) within 15 days of each date the Guarantor is required to file a report
Form 10- Q for any fiscal quarter with the Securities and Exchange Commission,
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Guarantor and
its consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

  (iii) concurrently with any delivery of financial statements under paragraph
(i) or (ii) above, a certificate of a Financial Officer of the Guarantor (a)

 

16



--------------------------------------------------------------------------------

     certifying as to whether a Guarantee Event has occurred since the date of
the most recent certificate delivered under this paragraph and, if a Guarantee
Event has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (b) stating whether any change in
GAAP or in the application thereof has occurred since the date of the Original
Financial Statements (as defined in Schedule 1) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

  (iv) promptly after the same become publicly available, copies of all periodic
and other reports (including all reports on Form 10-K, Form 10-Q and Form 8-K),
proxy statements and other materials filed by the Guarantor with the SEC; or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, distributed by the Guarantor to its
shareholders generally, as the case may be;

 

  (v) promptly following any request therefore, such other information regarding
the operations, business affairs and financial condition of the Guarantor, or
compliance with the terms of this Agreement, as any Beneficiary may reasonably
request; and

 

  (vi) prompt written notice (including a description in reasonable detail) of
(a) the occurrence of any Guarantee Event; (b) the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against the Guarantor that could reasonably be expected to result in a Material
Adverse Effect; and (c) any other development that results in, or would
reasonably be expected to result in, a Material Adverse Effect. Each notice
delivered under this paragraph shall be accompanied by a statement of a
Financial Officer or other executive officer of the Guarantor setting forth a
summary in reasonable detail of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.

Information required to be delivered pursuant to paragraphs (i), (ii) and
(iv) above shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted on the Guarantor’s website on the Internet at http://www.wabco-auto.com
(or such other address as the Guarantor shall provide to the Beneficiary) or on
an IntraLinks or similar site to which the Beneficiary have been granted access
or shall be available on the website of the Securities and Exchange Commission
at http://www.sec.gov (and a confirming electronic correspondence shall have
been delivered or caused to be delivered to the Beneficiary providing notice of
such posting or availability).

 

(c) Books and records; inspection rights

The Guarantor will permit any representatives designated by any Beneficiary,
upon reasonable prior notice, to visit and inspect its properties to examine and

 

17



--------------------------------------------------------------------------------

make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all on reasonable
terms and conditions and during normal business hours, provided that (i) the
Guarantor shall, subject to sub-paragraph (iii) below, bear all costs and
expenses of any such inspection carried out no more than once per calendar year,
(ii) the relevant Beneficiary shall, subject to sub-paragraph (iii) below, bear
all costs and expenses of any further inspection carried out in the same
calendar year and (iii) the Guarantor shall bear all costs and expenses of any
such inspection carried out at any time after the occurrence of an Early
Amortisation Event or a Potential Early Amortisation Event.

 

(d) Maintenance of Properties

The Guarantor will, and will cause each Subsidiary of the Guarantor to,
maintain, preserve and keep its Properties necessary to the proper conduct of
its business in reasonably good repair, working order and condition (ordinary
wear and tear and damage by casualty excepted) and will from time to time make
or cause them to make all necessary repairs, renewals, replacements, additions
and betterments thereto so that at all times such Property shall be reasonably
preserved and maintained, except, in each case, to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that nothing in this paragraph (d) shall prevent the
Guarantor or a Subsidiary of the Guarantor from discontinuing the operation or
maintenance of any such Property if such discontinuance is, in the judgment of
the Guarantor, desirable in the conduct of its business or the business of the
Subsidiary.

 

(e) Taxes

The Guarantor will duly pay and discharge, and will cause each Subsidiary of the
Guarantor to pay and discharge, all material taxes, rates, assessments, fees and
governmental charges upon or against the Guarantor or such Subsidiary or against
their respective Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings and adequate
reserves under GAAP are provided therefor.

 

(f) Insurance

The Guarantor will insure, and keep insured, and will cause each Subsidiary of
the Guarantor to insure, and keep insured, with reputable insurance companies,
such of its insurable Property as is of a character usually insured by companies
similarly situated and operating like Property to the extent insurance is
available on commercially reasonable terms. To the extent usually insured
(subject to self-insured retentions) by companies similarly situated and
conducting similar businesses, and to the extent insurance is available on
commercially reasonable terms, the Guarantor will also insure, and cause each
Subsidiary of the Guarantor to insure, employers’ and public and product
liability risks with reputable insurance companies.

 

18



--------------------------------------------------------------------------------

(g) Compliance with Laws

The Guarantor will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders of each Governmental Authority applicable to
it or its property, including all Environmental Laws, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

SCHEDULE 3

NEGATIVE COVENANTS

The Guarantor covenants and agrees with the Beneficiaries that none of the
Guarantor or any Subsidiary of the Guarantor will:

 

(a) in the case of the Guarantor or any Material Subsidiary, merge with or into
or consolidate with any other person, or liquidate or dissolve, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
related transactions) all or substantially all of the consolidated assets of the
Guarantor and its Subsidiaries (whether now owned or hereafter acquired and
whether directly or through any merger or consolidation of, or any issuance,
sale, transfer, lease or other disposition of equity interests in, any
Subsidiary) except that if at the time thereof and immediately after giving
effect thereto no Early Amortisation Event shall have occurred and be
continuing, (i) any person may merge into the Guarantor in a transaction in
which the Guarantor is the surviving corporation, (ii) any person (other than
the Guarantor) may merge into any Subsidiary of the Guarantor in a transaction
in which the surviving entity is a Subsidiary of the Guarantor, (iii) the
Guarantor may merge into any Subsidiary of the Guarantor in a transaction in
which the surviving entity assumes the obligations of the Guarantor under this
Agreement, (iv) any Subsidiary of the Guarantor may liquidate or dissolve if the
Guarantor determines in good faith that such liquidation or dissolution is in
the best interests of the Guarantor and its Subsidiaries and is not materially
disadvantageous to the Beneficiaries and (v) any sale of assets (or stock of a
Subsidiary of the Guarantor) permitted hereunder may be effected through the
merger or consolidation of one or more Material Subsidiaries (other than the
Guarantor or any Obligor) in a transaction in which the surviving person is not
a Subsidiary of the Guarantor;

 

(b) sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of related transactions) to any person other than the Guarantor or a
Subsidiary of the Guarantor, assets (other than assets sold pursuant to any
Securitization Transaction, as that term is defined in the Credit Agreement and
including, for the avoidance of doubt, the securitisation contemplated by the
WABCO Transaction Documents) with an aggregate fair market value during any
fiscal year greater than USD 400,000,000;

 

(c) alter in a fundamental manner the character of the business of the Guarantor
and its Subsidiaries taken as a whole from that conducted immediately prior to
the date hereof (it being understood that the entry into other industrial
businesses or businesses reasonably related, similar or ancillary to any of the
businesses conducted by the Guarantor or its Subsidiaries as of the date hereof
shall not be considered a fundamental alteration).

 

20



--------------------------------------------------------------------------------

SCHEDULE 4

DEFINITIONS OF THE TERMS USED IN SCHEDULES 1 AND 2

Environmental Laws means all federal, state, local and foreign statutes, laws
(including common law), regulations, ordinances, judgments, permits and other
governmental rules or restrictions relating to human health, safety (including
occupational safety and health standards), and protection of the environment or
to emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into the environment, including ambient air, surface or
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the cleanup or other
remediation thereof.

Financial Officer means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Guarantor.

GAAP means generally accepted accounting principles in the United States of
America.

Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

Lien means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

Property means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.

SEC means the United States Securities and Exchange Commission or any successor
Governmental Authority.

 

21